ACCEPTED
                                                                                                      12-15-00115-CV
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 6/11/2015 4:38:56 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK


                                   CASE NO. 12-15-00115-CV

IN RE CHRISTY AND KORY HILL                      §           IN THE COURT OF APPEALS
                                                                           FILED IN
                                                 §                     12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                 §
                                                 §           IN AND FOR6/11/2015
                                                                       THE 6TH4:38:56  PM
                                                                                  DISTRICT
                                                                            CATHY S. LUSK
                                                 §                              Clerk
                                                 §
                                                 §           OF THE STATE OF TEXAS

                              AGREED MOTION TO DISMISS

TO THE HONORABLE JUSTICES OF THE COURT:

       The parties have reached an agreement that the defendants will voluntarily disclose the net

worth discovery requested in the petition for writ of mandamus. A Rule 11 agreement to that effect

is enclosed. The parties respectfully request that this comi dismiss the petition, as the underlying

controversy has been resolved.

                                             Respectfully submitted,

                                             SNOW E. BUSH, JR., P .C.
                                             420 N. Center Street
                                             Longview, TX 75601
                                             Tel. (903) 753-7006
                                             Fax. (903) 753-7278
                                             E-mail: jonathanwharton l@sbcglobal.net
                                                     Isl Jonathan Whmton
                                             By: _ _ _ _ _ _ _ _ _ __
                                                     JONATHAN WHARTON
                                                     STATE BAR NO. 24075764
                                                     ATTORNEY FOR RELATORS,
                                                     CHRISTY AND KORY HILL

                                 CERTIFICATE OF SERVICE

      I hereby ce1tify that a hue and correct copy of the above and foregoing has been delivered
to Adam B. Allen, counsel for the Real Pai1ies-in-lnterest, on this the I Ith day ofJune, 2015.

                                                     Isl Jonathan Wharton

                                                         JONA THAN WHARTON
                    WHITE                             SHAVER
                                  A PROFESSIONAL CORPORATION

 Adam B. Allen                                                       205 W. Locust, Tyler, Texas 75702
                                                                     Office: (903) 533-9447
                                                                     Fax: (903) 595-3766
                                                                     AAllcn@\VhiteShaverLa\v.co1n
                                           June 11, 2015

                                                                                            Via Email
Mr. Jonathan Whmion
Attorney at Law
420 N. Center St.
Longview TX 75601

        Re:      Cause No. 2014-2357-A; Hill v. Shaw, et al; 188'h District Cami, Gregg County,
                 Texas

Dear Jonathan:

       Please allow this letter to confirm our agreement made pursuant to Rule 11 of the Texas
Rules of Civil Procedure. This agreement will pertain specifically to the following:

   1) Defendants each agree to provide a net-worth statement in response to Plaintiffs' second
      set of interrogatories and request for production. Plaintiffs' concede that defendants'
      agreement to produce the requested information to plaintiffs renders the underlying
      mandamus concerning the trial judge's rnling on the 'non-discoverability' of this
      infonnation 'moot.'

   2) h1·espective of the above, Defendant Engines Unlimited intends to assert a cross-claim for
      contribution and indemnity against the seller of the subject vehicle. Defendant will
      contend, through information and belief, that the seller who was in a superior bargaining
      position, knowingly concealed a defect with the vehicle - namely that the engine of the
      vehicle was a 'lemon' or strncturally impaired to the point of worthlessness.

   3) Defendant further agrees that the filed and pending 'mechanic's lien' filed in Gregg
        County will be removed.

   4)    In exchange for the above concessions and agreements, plaintiff agrees to voluntarily
        dismiss the pending mandamus filed with the Twelfth Court of Appeals, styled In re
        Christy and K01y Hill, filed on May I, 2015.

   5)    Plaintiff also agrees that he will dismiss the pending motion( s) to remove invalid lien
        currently pending and set for hearing. In conjunction with this agreement, plaintiffs agree
        to relieve Mr. Andrew Shaw of his responsibility to appear pursuant to a subpoena




                     HOUSTON        •       TYLER          •       DALLAS

                                www.WhiteShaverLaw.com
       requiring him to appear for hearing on plaintiffs' motion(s) to declare mechanic's lien
       invalid.

        If the above accurately sets forth our agreements on the stated issues, please sign in the
space provided below. If you'd like to discuss the language of the parties' agreement, please feel
free to contact me at 903-533-9447, or on my cell at 903-312-6219.

                                                     Yours ve1y truly,

                                                     WHITE /. . l   SHAVER




                                                     Adam B. Allen

ABA/mkr

AGREED: